Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is responsive to: Amendment, filed 04/07/2021. 
Claims 1 and 91-100 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following combination of features:
A method for automatic production of documentation for configurable computerized systems, comprising: executing instructions by one or more processors of a computerized system to cause the computer system to perform: retrieving a first set of configuration parameters of a configurable system, the configuration parameters having values associated therewith, from the configurable system, wherein the values are associated with and indicative of at least one of software and hardware component of the configurable system, and the configuration parameters either (i) control, (ii) modify, or (iii) control and modify at least a portion of behavior of the configurable system; storing a second set of configuration parameters from the configurable system; determining a difference between the first and second sets of configuration parameters; parsing the difference between the first and second sets of configuration parameters into associated values and merge the values into a template; and generating documentation of the difference between the first and second sets of configuration parameters, wherein the documentation includes the template with the merged values descriptive of the configuration of the configurable system.

U.S. Patent No. 5,335,342 to Pope teaches an automated software testing system having a PC based hardware suite and a set of software modules which record all keystrokes, mouse movements and communication lines into and out of a system under test, and captures user selected screen images; then replaying the recorded signals to control the system under text while it is executing a new version of the software, the resulting screen images are compared to the previously captured images to detect variations, and the variations are displayed (Fig. 5; col. 2, l. 1-13; col. 8, l. 8-61). Pope teaches comparing the new captured screen images to the old images, and the operator indicates whether an image is to be displayed (col. 8, l. 38-col. 9, l. 14; claim 1).  Pope teaches displaying an image showing the old image with highlighted areas depicting the differences between the new and old images (col. 8, l. 62-col. 9, l. 14).
Jackson et al., “Semantic Diff: A Tool for Summarizing the Effects of Modifications” copyright 1994 IEEE, p. 243-252, teaches a tool to compare two versions of a program one procedure at a time, obtaining from each of the two versions an approximation to its input-output procedure (Sect. 3, p. 244-245).  Jackson teaches that the tool compares two relations between two versions and lists any pairs that appear in one but not the other, and outputs text to explain the differences (p. 244, col. 2).
parsing the difference between the first and second sets of configuration parameters into associated values and merge the values into a template; and generating documentation of the difference between the first and second sets of configuration parameters, wherein the documentation includes the template with the merged values descriptive of the configuration of the configurable system.
Therefore, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined Dyne, Pope, and Jackson to arrive at the particular combination of features claimed in independent claim 1. A search of the prior art did not produce any disclosure of the particular combination of features claimed in independent claim 1.  Dependent claims 91-100 recite additional features and are allowable at least for the same reasons as set forth for their parent claim.
For these reasons, and the reasons of record, it is believed that claims 1 and 91-100 should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaw et al., “Abstractions for Software Architecture and Tools to Support Them,” IEEE Transactions on Software Engineering, Vol. 21, No. 4, April 1995, pages 314-335.

Lindlan et al., “A Tool Framework for Static and Dynamic Analysis of Object-Oriented Software with Templates,” Proceedings of the IEEE/ACM SC2000 Conference, copyright 2000 IEEE, pages 1-11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-4:00pm; Wednesday 1:00-4:00pm; Thursday 1:00-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIA L TAPP/Primary Examiner, Art Unit 2144